Title: To Benjamin Franklin from Conrad-Alexandre Gérard, 15 March 1780
From: Gérard, Conrad-Alexandre
To: Franklin, Benjamin


Monsieur
A Versailles le 15. mars 1780.
Si j’eusse eté maitre de disposer de mon tems, je n’aurois pas differé jusqu’ici à aller vous donner des preuves de mon empressement à vous presenter mes hommages. Le desir que vous montrés de me voir l’augmente encore et j’espere le satisfaire avant la fin de la semaine en vous allant faire une visite à Passy. En attendant je joins ici une lettre de M. Carmichael et je suis avec la plus respectueuse consideration Monsieur Votre trés humble et très obeissant serviteur
Gerard
 
Notation: Gerard 15 Mars 1780
